Name: Decision of the EEA Joint Committee No 23/95 of 28 April 1995 amending Annex XIV (Competition) to the EEA Agreement
 Type: Decision
 Subject Matter: economic policy;  European construction;  research and intellectual property;  business organisation;  competition
 Date Published: 1995-06-22

 22.6.1995 EN Official Journal of the European Communities L 139/14 DECISION OF THE EEA JOINT COMMITTEE No 23/95 of 28 April 1995 amending Annex XIV (Competition) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIV to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Commission Regulation (EC) No 70/95 of 17 January 1995 amending Regulation (EEC) No 2349/84 of 23 July 1984 on the application of Article 85 (3) of the Treaty to certain categories of patent licensing agreements (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 5 (Commission Regulation (EEC) No 2349/84) of Annex XIV to the Agreement before the adaptation:  395 L 0070: Commission Regulation (EC) No 70/95 of 17 January 1995 amending Regulation (EEC) No 2349/84 on the application of Article 85 (3) of the Treaty to certain categories of patent licensing agreements (OJ No L 12, 18. 1. 1995, p. 13).. Article 2 In adaptation (1) in point 5, the date 31 December 1994 shall be replaced by 30 June 1995. Article 3 The texts of Regulation (EC) No 70/95 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 May 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 January 1995. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 28 April 1995. For the EEA Joint Committee G. J. L. AVERY The President (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 12, 18. 1. 1995, p. 13.